Order, Supreme Court, New York County (Louis Benza, J.), entered October 2, 1996, which, in an action for wrongful death, granted plaintiffs motion to set aside the jury verdict as to damages and directed a new trial thereon unless the parties stipulated to an award in favor of the decedent’s wife in the amount of $200,000 and in favor of the decedent’s two children in the combined amount of $175,000, unanimously modified, on the law and the facts, to award funeral expenses in the amount of $6,000, and otherwise affirmed, without costs.
The jury’s original award of $50,000 for economic loss to the decedent’s wife deviated materially from what is reasonable compensation (CPLR 5501 [c]) in light of the decedent’s life and work expectancies and projected earnings at the time of death. We modify as indicated solely to clarify the apparent intent of the trial court, which reflects the relief requested by plaintiff both at trial and on appeal. We have considered appellants’ other arguments and find them to be without merit. Concur—Murphy, P. J., Sullivan, Ellerin and Williams, JJ.